Citation Nr: 1714821	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from February 1977 to April 1, 1982, and April 2, 1982, to July 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  It has been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The evidence of record does not indicate a current diagnosis for a heart disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in November 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records.  The Board notes that the July 2016 remand directives instructed the AOJ to obtain records from Provena Hospital, Will County Adult Detention Facility, and Stateville Correctional Center.  In August 2016, the AOJ sent the Veteran a 5103 form requesting authorization for release of records, for which he was given 30 days to reply.  The Veteran did not reply.  The Board finds that the AOJ substantially complied with the remand instructions in attempting to obtain the records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that remand not required where there was substantial compliance with remand directives).  Accordingly, the appeal will be decided based on the evidence currently of record.  

Additionally, the VA examination afforded the Veteran in March 2015 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner in the March 2015 VA examination reviewed the record, noted the Veteran's diagnosis for hypertension, and applied accepted medical standards and principles.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.



Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase in June 2008.  The Board will therefore address evidence since June 2007.  

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's hypertension has been evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2016).  Diagnostic Code 7101 provides that diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is rated 10 percent disabling.  

Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more is rated 20 percent disabling. 

Diastolic pressure predominantly 120 or more is rated 40 percent disabling. 

Diastolic pressure predominantly 130 or more is rated 60 percent disabling.

Analysis:
Facts

The Veteran contends that his service-connected hypertension is more disabling than the 10 percent he is currently rated.  

The competent medical evidence of record includes numerous private medical records indicating the Veteran's blood pressure during the appeal period and a March 2015 VA examination regarding his hypertension.  

A July 2007 report for medication refill from Hines, IL VA Medical Center indicates the Veteran's blood pressure as 124/78.  A November 2008 hypertension clinic report from Taylorville Correctional Center indicates his blood pressure as 143/91 and 142/98.  A February 2009 lab report from the same institution indicates the Veteran's blood pressure as 140/90.  

In March 2015, the Veteran was provided a VA examination pertaining to his hypertension.  The VA examination report indicates that the Veteran does have to take continuous medication to control his hypertension.  It also indicates that the Veteran does not have a history of a diastolic OP elevation to predominantly 100 or more.  The blood pressure reading indicated that the Veteran's diastolic pressure was 63, and his systolic pressure was 104.  It was also noted that the Veteran's hypertension or isolated systolic hypertension does not impact his ability to work.

The Veteran has stated that every doctor he encounters tells him that he will be on medication for his hypertension for the rest of his life.  He indicated that he does what is necessary to keep his hypertension under control, such as proper diet, controlling stress, and exercise.  He also inquired whether the VA wants him to stop taking his medication in order to get an increase.  The Veteran also stated that he was diagnosed with hypertension at 19, and was 59 when he sought an increase.  Pursuant to this timeframe, he stated, "You do the math.  It had to have gotten worse."  

Merits

During the appeal period, the Veteran has had diastolic pressure in the high 90s.  He also has to take continuous medication to control his hypertension.  Given these facts, the Board determines that his hypertension more nearly approximates the 10 percent rating for a history of diastolic pressure predominantly 100 or more for a person who requires continuous medication for control.  Accordingly, the Board finds that the 10 percent rating is appropriate.  

However, a higher rating is not warranted.  Throughout the appeal period, the Veteran's systolic pressure has not exceeded 143, and his diastolic pressure has not exceeded 98.  The Veteran's highest blood pressure reading during the appeal period does not meet the minimum requirements for a higher rating.  A higher rating to 20 percent would require a diastolic pressure predominantly 110 or more, or a systolic pressure predominantly 200 or more.  None of his readings have been this high.

The Board acknowledges the Veteran's statement inquiring whether the VA wants him to stop taking his medication in order to get an increase.  To the extent the Veteran is essentially contending that his blood pressure would be much higher without his medications, the Board is permitted to consider the alleviating effect of blood pressure medication in assigning a disability rating as Diagnostic Code 7101 explicitly contemplates those effects.  But see Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the Board committed legal error by considering the effects of medication on the appellant's irritable bowel syndrome when those effects were not explicitly contemplated by the rating criteria).  The 10 percent rating contemplates the use of medication.  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted. 

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the appeal period has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. at 509-510.  None of the Veteran's blood pressure readings during the appeal period meet the minimum requirements for a higher rating.  Thus, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

Accordingly, the Board determines that the preponderance of the evidence is against the claim for entitlement to a disability rating in excess of 10 percent for the entirety of the appeals period.  

Extraschedular Rating 

The Board has also considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry.  The second step of the inquiry is whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the instant case, the Veteran has indicated that he controls his hypertension with medication, proper diet, exercise, and stress control.  While he has noted that he has been informed that he will be on medication for the rest of his life for his hypertension, the rating schedule contemplates as much.  The 10 percent rating specifically applies to the necessity of continuous medication.  

Thus, the Board does not find that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards for the 10 percent rating.  Therefore, referral for consideration of an extraschedular rating for the Veteran's hypertension is not warranted.  38 C.F.R. § 3.321 (b)(1).

Service Connection for a heart disability

Entitlement to service connection requires: (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis:
Facts

The Veteran contends that he has a heart disability related to his service.  

There is an abnormal ECG from July 2006 taken at Western Illinois Correctional Center, but it does not provide a diagnosis for any heart disability.  A July 2007 Nursing Emergency Department Note addresses the abnormal ECG.  The note indicates that the Veteran was told he has a history of MI as noted by ECG although he has never noted chest pain or had any additional testing done.  The note further indicates that the MI may be related to the Veteran's history of cocaine use and noted that the Veteran was still using cocaine at that time.  

The Veteran has indicated that his most current ECG shows there is "something of a heart condition on the left side of my heart."  

Merits

The competent medical evidence of record does not indicate that the Veteran has a current diagnosis for a heart disability.  The Board notes that the Veteran has had an abnormal ECG.  The Board also acknowledges the Veteran's statement that his most recent ECG shows something of a heart condition.  The Veteran is competent to report a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, an abnormal ECG is not a diagnosis.  As a heart condition requires a medical diagnosis, the Veteran is not competent to indicate on his own that he has a heart condition.  See Jandreau v. Nicholson, 492 F.3d at 1372.  Furthermore, the July 2007 examiner addressed the abnormal ECG and did not diagnose a heart disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence of record does not reflect a current diagnosis for a heart disorder, the Board finds that service connection is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disorder.


ORDER

Entitlement to a rating greater than 10 percent for hypertension is denied.

Entitlement to service connection for a heart disability is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


